Dissenting Opinion
McCune, J.,
January 6, 1967. — When the legislature provided that the minimum annual starting salary to be paid policemen should be $4,500 with minimum annual increments of $300 for the first three years of such employment and if, on the effective date of the act, anyone was earning less than $4,500 annually, his salary should be increased to $4,500 and he *156also should receive annual increments of $300 for the next three years of such employment, the legislature meant, in my judgment, to fix a floor of $4,500 for all policemen, effective January 1, 1966, and to insure that within three years thereafter, all policemen would be earning at least $5,400.
In my view, the legislature did not mean that policemen already making $4,500 or more on January 1, 1966, should be given forthwith the annual increment of '$300. This would not be due until January 1, 1967. On January 1, 1967, third class cities must pay all policemen at least $4,800. On January 1, 1968, they must all be paid at least $5,100 and on January 1, 1969, they must all be paid at least $5,400. Policemen who were already earning $5,400 on January 1, 1966, are not benefited by the act. (They have already reached the level at which the legislature aimed for January 1, 1969.)
In Washington, Pa., there are the following policemen:
(a) One chief of police, who is now being paid $5,-956. He is not benefited by the act in question.
(b) Four lieutenants, who are now being paid $5,-356. The act will not benefit them until January 1, 1969, when they will be paid $5,400. (Hopefully, by then, all police personnel will be paid more than $5,-400 through the voluntary action of council.)
(c) Nine sergeants, one clerk and one detective, who are now earning $5,256 per year. The act will not benefit them until January 1, 1969, when they also will be raised to $5,400.
(d) Four corporals and one electrician, who are now being paid $5,156 annually. They will not benefit either until January 1, 1969, under the legislation we are considering.
This conclusion is not pleasing to this court, but no other conclusion is possible from a study of the act *157in question. We regret that the salaries of policemen are not higher and the rate of advance in pay more rapid. For decades, the police of the nation and of this community have been underpaid, and the services they perform have been insufficiently appreciated. Their tasks have been arduous and dangerous and people generally, as well as legislators, are now beginning to realize the debt they owe police officers.
The interpretation just stated gives no consideration (as the legislature gave none) to the seeming disparity which might occur under the act between the pay of a veteran and the pay of a newcomer. If a veteran officer had worked for years at $4,500, he would continue to receive only $4,500 for the year 1966, while an officer hired on January 1, 1966, would receive the same pay. If this is unjust, it will be the task of the legislature to redress the injustice, because the courts cannot and should not legislate, and in our judgment, the act is not ambiguous.
In Hess v. Redstone Township School District, 18 Fayette 122 (1955), a similar conclusion was reached by the court when interpreting an amendment (Act of May 26, 1949, P. L. 1820) to the Public School Code of March 10, 1949, P. L. 30. This amendment (since repealed), per historical note in 24 PS §11-1142, read that “No professional employe shall receive for the school year 1948-1949 and for any year thereafter an increase of less than the amount of the full increment : Provided, That no school board shall be required to pay an amount in excess of the minimum salary and increments to which any employee is entitled under this schedule”. The act set up a minimum salary schedule and provided that increments of $150 per year be paid for seven years. Although the professional employes of the school district were receiving salaries in excess of the minimum plus the increment for 1948, they demanded the increment for that year, arguing *158that the increment was mandated whether their salaries equaled the schedule or not. The court stated that it was obvious that salaries in excess of the minimum plus the increment were being paid and that the act was meant to provide an incentive to a teacher to maintain his professional standards over the years, knowing he would be rewarded year after year. The court denied the increment.
Plaintiffs argue in the case at bar that an officer with 3 or more years of service should automatically earn $5,400, effective January 1, 1966. The act does not say this, and logic persuades against such an interpretation. If this argument is accepted, what happens for the next three years? Does the officer also earn the yearly increments and reach an annual salary of $6,300 on January 1, 1969? Plaintiffs argue this in the affirmative.
We believe the legislature recognized that some start should be made toward higher salaries. With cautious regard for the financial problems of third class cities, it started salaries at $4,500 and intended them to reach $5,400 within three years. This is as far as the legislature elected to look ahead. As the legislators have done with teachers’ salaries from time to time, they will no doubt mandate further increases, so that in the years to come the salaries of officers will reach respectability, just as teachers’ salaries have increased from year to year.
■Had the legislature intended to provide additional pay for those earning $4,500 on January 1, 1966, it would have said so. It would have provided as it did in the School Code Amendment for the years 1956-57, where it provided that employes should receive an increase in excess of that paid for the year 1955-56 which should include any service increments to which employes were entitled under the 1949 code for the years 1956-57, and an additional payment of $200. *159See Raymond v. Scranton School District, 186 Pa. Superior Ct. 352 (1958), in which the $200 was ordered paid even though the school district had provided pay at least equal to any mandated pay. The legislature has demonstrated that it knows how to direct extra pay over and above mandated mínimums. All it did in the amendment to The Third Class City Code was mandate mínimums and clearly specify the years to which they applied.
Benefits to a profession or class of employes must come over a period of years, so that orderly fiscal policies prevail, the absence of which are well known to the legislature.
These comments apply equally to the case brought by the firemen for an interpretation of similar legislation, including the comment that we think firemen are underpaid, but we have no power to legislate increases for them.
Accordingly, I dissent from the opinion and order of the majority.